 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFERY JON MILLS,                                    No. 2:17-cv-2195 WBS DB
12                         Petitioner,                     DEATH PENALTY CASE
13              v.
14   RONALD DAVIS,                                         ORDER
15                         Respondent.
16

17              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On November 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed November 5, 2019 (ECF No. 42) are adopted

28   in full;
                                                          1
 1           2. Petitioner’s April 21, 2017 Motion for Stay/Abeyance (ECF No. 39) is granted;
 2           3. Petitioner shall file an exhaustion petition in the appropriate state court within forty-
 3   five days of the date of this order;
 4           4. This case is stayed and held in abeyance pending the California Supreme Court’s
 5   resolution of petitioner’s exhaustion petition; and
 6           5. Petitioner shall file a request to lift the stay within thirty days of the California
 7   Supreme Court’s decision on petitioner’s exhaustion petition.
 8   Dated: November 27, 2019
 9

10

11

12   DLB:9/mills2195.803.hc

13

14

15

16

17

18

19

20

21

22   mills

23

24

25

26

27

28
                                                         2
